Citation Nr: 1111114	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-32 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for rashes on the chest, face, and neck.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from November 1966 to November 1968.  He was awarded a Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In September 2010 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The issues of entitlement to service connection for rashes on the chest, face, and neck; entitlement to service connection for headaches; and entitlement to an initial disability evaluation in excess of 10 for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first post service year; the Veteran does not currently have a right ear hearing loss disability pursuant to 38 C.F.R. § 3.385; and the Veteran's current left ear hearing loss disability is not related to excessive noise or acoustic trauma experienced in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Some chronic diseases, such as an organic disease of the nervous system, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

However, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Bilateral hearing loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran contends that his current hearing loss is due to his exposure to loud noise from weapons, explosions, and loud artillery in service.  The Veteran's Military Occupational Specialty (MOS) indicates that the Veteran was in the infantry in service.  The Veteran testified before the undersigned Veterans Law Judge that he was exposed to loud noise in service.

The Veteran's service treatment records (STRs) show that during an enlistment physical examination in June 1966, a hearing test showed pure tone thresholds, in decibels (the numbers in parentheses are ASA units converted to ISO (ANSI) units):  

Hertz
500
1000
2000
3000
4000
Right ear
-5 (10)
-5 (5)
-5 (5)
/
5 (10)
Left ear
-5 (10)
-5 (5)
-5 (5)
/
5 (10)

No hearing disabilities or defects were diagnosed.  A November 1968 separation examination revealed as follows:

Hertz
500
1000
2000
3000
4000
Right ear
0
0
5
/
5
Left ear
0
5
5
/
5

No hearing defect was noted.

In February 2008 the Veteran was afforded a VA Compensation and Pension (C&P) hearing examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:

Hertz
500
1000
2000
3000
4000
Right ear
10
15
5
35
30
Left ear
5
10
10
50
50

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  

During the examination, the Veteran reported that he was only sometimes able to use ear plugs but in basic training and not usually in active combat.  He denied recreational noise exposure.  He reported gradual hearing loss for the past five to ten years.  The examiner diagnosed the Veteran with normal hearing in the right ear from 500 Hertz to 2000 Hertz and mild sensorineural hearing loss from 3000 Hertz through 4000 Hertz.  The examiner diagnosed the Veteran with normal hearing in the right ear from 500 Hertz to 2000 Hertz and moderate sensorineural hearing loss from 3000 Hertz through 4000 Hertz.  The examiner rendered the opinion that the Veteran's claimed hearing loss was not due to military service as he had normal hearing at discharge and the Veteran did not complain of his ears at the time of discharge.  

During the September 2010 Board hearing, the Veteran testified that he was stationed in Vietnam around a lot of artillery that went on throughout the night.  He also testified that after service he worked in a post office for seven years as a mail sorter and handler.  He subsequently worked in a warehouse where loud noise was not constant.  

Regrettably, the Board finds that entitlement to service connection for bilateral hearing loss is not warranted.  The Board first finds that the Veteran served in combat in service and that the Veteran was exposed to loud noise in service.  See 38 U.S.C.A. § 1154(b).   

However, the Veteran does not currently have a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385 as the evidence of record does not show that with respect to the right ear the auditory thresholds for at least three of the five frequencies are 26 decibels or greater, the decibel loss is not 40 decibels or greater, nor does the evidence show that speech recognition scores for the right ear are less than 94 percent.  While the Veteran is competent to observe that he has problems hearing, he has not claimed that he has medical training that would permit him to provide a diagnosis of sensorineural hearing loss.  

Although he does not have a hearing loss disability with respect to the right ear, the Veteran does have a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  After the examination in February 2008 the Veteran was diagnosed with moderate hearing loss in the left ear.  The Board also notes that he had hearing loss of 50 decibels in the left ear at 3000 and 4000 hertz.  Although the Veteran credibly reported that he was exposed to excessive noise in service, the examiner rendered the opinion that the Veteran's hearing loss was not due to the Veteran's active service.  The examination is adequate as it was based on a review of the file, an examination of the Veteran, and as an adequate rationale was provided.  The examiner provided the rationale that hearing was normal at the time of discharge and the Veteran made no related complaints at that time.   

Consequently, the weight of the probative evidence is against the Veteran's claim for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  (When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.).  As the Veteran does not have a right ear hearing loss disability pursuant to 38 C.F.R. § 3.385 and the preponderance of the evidence is against finding that the Veteran's left ear hearing loss is associated with the Veteran's active service, including exposure to excessive noise in service, entitlement to service connection for bilateral hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's statements concerning excessive noise exposure are considered competent, credible and probative, and they have been considered.  However, the Board finds the medical examination and opinion most probative as to the issue of whether service connection for bilateral hearing loss is warranted.  While the Veteran is competent to report he had problems hearing, he is not competent as a lay person to diagnose a hearing loss disability that meets the requirements of 38 C.F.R. § 3.385 or to provide an etiological opinion as to the cause of sensorineural hearing loss.  The Veteran has also reported that he noticed problems hearing in service and that he has problems hearing now.  His discharge examination was negative for hearing loss or hearing loss related complaints and he does not report a continuity of symptomatology.  In addition, hearing loss is not shown to be present to any degree let alone a degree of 10 percent within one year of discharge from service.  Moreover, the most probative evidence of record does not show that he has a hearing loss disability in the right ear or that hearing loss in the left ear is related to active military service; accordingly, the criteria for service connection are not met.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2007 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

A letter from the RO dated in December 2007 apprised the Veteran of the information and evidence necessary to establish his claim for service connection.  He was advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed him of how VA establishes disability ratings and effective dates.  Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that the Veteran has been provided adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A with regard to his claims for service connection.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded a VA medical examination in February 2008.  The examination was adequate as it was based on an examination, a review of the medical history and as an opinion with rationale was provided.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the above mentioned claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Skin rash

The Veteran also seeks service connection for rashes on his chest, face, and neck, which he attributes to Agent Orange exposure.  During the September 2010 Board hearing, the Veteran testified that he would get a rash in the areas of his elbow and back.  He stated that he had flare-ups twice a month and had rashes worse in the summer during allergy season.  The Veteran's DD 214 confirms the Veteran's service in Vietnam during the Vietnam conflict, so his exposure to Agent Orange is presumed.  The Board notes that a VA examination was not obtained with respect to the claim.  Moreover, the Board finds that the evidence, discussed above, which indicates that the Veteran is presumed to have been exposed to herbicides in service, as well as the Veteran's reports of current skin conditions, warrants the conclusion that a remand for an examination and/or opinion is necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4) (2010).  Accordingly, the Board finds a basis for a VA examination to be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

Headaches

The Veteran seeks service connection for headaches, which he attributes to a head injury when he was stateside in Oklahoma and the hatch of a PC vehicle fell on his head and knocked him out.  

The Veteran testified that he was involved in an accident during a field training exercise during which an APC he was driving ran into a trench and the hatch hit him in the back of his head, banged his chin, and knocked him unconscious for three days.  He stated that he was med-evaced by a helicopter and woke up in a hospital.  See Board Hearing Transcript, p. 11.  

A review of the record does not reflect that the RO attempted to obtain these medical records.  Upon remand, the RO should request the inpatient hospitalization records provided that the Veteran provides sufficient information.  

The Veteran has not been afforded a VA examination.  The Veteran should be accorded a VA examination to address the etiology of any headache condition present.  McLendon, supra; 38 C.F.R. § 3.327. 

PTSD

In a rating decision dated in March 2008 the RO granted service connection for PTSD with a 10 percent disability evaluation effective October 29, 2007.  The Veteran filed a Notice of Disagreement with this rating.  The Veteran asserts that a higher rating is warranted.  

Correspondence from the Vet Center dated in January 2008 and March 2009 stated that the Veteran had begun individual counseling and group counseling for PTSD.  The provider noted that the Veteran's level of impairment in functioning was severe with moderate symptom severity rating.  On remand, the RO should attempt to obtain additional records from the Vet Center.  

The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As the Veteran's testimony and spouse's testimony indicate the condition may have worsened since the last VA examination, and as the last VA examination was in March 2008, another VA examination is warranted at this time.  

Since the claims file is being returned it should also be updated to include recent VA treatment records, including those dating from March 10, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  Attempt to obtain records pertaining to the Veteran from the Secaucus Vet Center dating from November 20, 2007.  Also attempt to obtain any additional private medical records identified by the Veteran on remand.  If any releases are required, the Veteran should be requested to provide signed authorization allowing the release of records to VA.  If the records are not ultimately obtained, the Veteran should be notified in writing pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the claims folder medical records from the East Orange VAMC, including those dating from March 10, 2010.  If no further treatment records exist, the claims file should be documented accordingly.

3.  Request that the Veteran provide information concerning his inpatient treatment in service, including the approximate dates of treatment and the facility.  Then attempt to obtain through the appropriate channels the Veteran's in service hospitalization records provided that the Veteran provides sufficient information.  

4.  Schedule a VA examination to determine the current nature and etiology of any current dermatological condition, including claimed rashes on the elbow and back.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions must be provided.  Specifically, the examiner should provide the following:

(a)  Diagnose all current dermatological conditions, including any rashes on the elbow and back.

(b)  Is it as likely as not (50 percent or more probability) that any dermatological condition was incurred in service, including whether it is related to presumed exposure to Agent Orange during service?  The examiner must provide the Veteran with an opportunity to describe symptoms he has had since service.

5.  Schedule the Veteran for a VA examination to accurately determine both the current nature and etiology of the Veteran's claimed chronic headache disability.  The Veteran should be provided with an opportunity to report headache symptoms he had in service and after.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic headache disorder had its onset during active service or is related to active service.  The examiner must provide a complete rationale for any opinion advanced.   

6.  Schedule the Veteran for a PTSD examination to assess the severity of the Veteran's service-connected condition.  The claims file must be made available to, and reviewed by, the examiner, and the examiner should acknowledge such review in the examination report.  All indicated tests should be performed, and all findings reported in detail.  If psychiatric disorders other than PTSD are diagnosed, the examiner should disassociate the symptoms attributable to PTSD from those attributable to co-existing psychiatric disorders.  If such is not possible, the examiner should state that in the examination report.  The examiner should also provide a Global Assessment of Functioning Score and an explanation of what the score represents.  

7.  After ensuring that the above actions have been properly completed, and after undertaking other development deemed warranted, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


